Citation Nr: 1534190	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  11-34 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1972 to April 1974.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the case was subsequently transferred to the RO in San Juan, the Commonwealth of Puerto Rico. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

When this case was previously before the Board in April 2013, September 2013, January 2014, and September 2014, it was remanded for additional development.  It has since been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).


FINDING OF FACT

The Veteran has a mood disorder, characterized by manifestations of depression and anxiety, which originated during his period of active duty.  


CONCLUSION OF LAW

The criteria for service connection for psychiatric disability, currently diagnosed as mood disorder, with depression and anxiety, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to service connection for psychiatric disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).



Factual Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran primarily contends that service connection is warranted for psychiatric disability because his psychiatric disability began while he was serving on active duty.  Specifically, he asserts he first manifested symptoms of depressed mood and anxiety during his period of active duty, after experiencing discrimination in service.  A review of the Veteran's service treatment records (STRs) shows he was found free of mental deficiencies on entrance into active duty.  Subsequent STRs do not show treatment for or diagnosis of anxiety or depression; however, the Board does note the Veteran was treated for trouble sleeping from December 1972 to January 1973.  At that time, he was prescribed Valium.  

A review of the Veteran's outpatient treatment notes from the San Juan VA Medical Center (VAMC) shows he first received treatment for psychiatric problems 14 days after his discharge from active duty on April 30, 1974.  Following examination, the Veteran was diagnosed with an anxiety reaction, and the examiner indicated an underlying psychotic process should be ruled out.  The Veteran did not continue to receive treatment following this initial assessment.  Rather, the evidence indicates he self-treated for many years following his discharge, with periodic in-patient hospitalizations in the 1990's.  In 2004, the Veteran again initiated treatment at the San Juan VAMC, and has received continuous outpatient therapy since that time.  

The Board has thoroughly reviewed the Veteran's outpatient treatment notes from the San Juan VAMC.  Although these notes document a lengthy history of treatment for various psychiatric disorders, they do not provide comment on the etiology of the disorders.  

The Board also notes the Veteran underwent VA examinations in conjunction with this claim in June 2011, April 2013, November 2013, and May 2015.  In addition, pursuant to the Board's remand directive, an addendum to the November 2013 VA examination report was prepared in March 2014.  Although the examination reports provide negative nexus opinions, the Board has noted a variety of deficiencies in each report.  Initially, the June 2011 examiner diagnosed the Veteran with a mood disorder, but found the disability was not caused by or the result of active military service.  In support of this conclusion, the examiner determined the Veteran did not receive a "mental diagnosis or treatment" during his time in the military.  The examiner failed to discuss the Veteran's treatment for insomnia and use of Valium in service, and also wholly disregarded the Veteran's competent lay reports of anxiety and depressed mood in service.  Additionally, the examiner stated the Veteran's initial psychiatric evaluation occurred in January 1975.  Clearly, the examiner either ignored or omitted the Veteran's treatment for an anxiety reaction 14 days after his discharge from active duty in April 1974.  

In April 2013, the Veteran underwent a second VA examination.  This time, the examiner diagnosed the Veteran with a depressive disorder.  Although the examiner noted the Veteran's treatment in service and immediately following service, the examiner concluded these were acute disabilities, which could not establish a "temporal relationship" to his subsequent psychiatric treatment in 2004.  The examiner evidently ignored the Veteran's reports of continuous psychiatric manifestations since his discharge from active duty.  Additionally, the examiner proffered an opinion relative to the diagnosis of depressive disorder alone, but failed to address the mood and anxiety disorders, which were previously diagnosed.  The report of the VA examination in November 2013 and the addendum prepared in March 2014 note the Veteran's diagnoses of depressive, mood, and anxiety disorders, but do not provide a formal medical opinion relative to the latter two disorders.  

Most recently the Veteran underwent another VA examination in May 2015.  Following this examination, the Veteran was diagnosed with a major depressive disorder.  The examiner noted the Veteran had been diagnosed with many psychiatric disorders over the years; however, the examiner found that, "since the service treatment record is silent for referrals, personal request, findings, diagnoses, or treatment during military service, there is no indication that the disorder originated during service or is otherwise etiologically related to the Veteran's service."  This opinion suffers the same woeful inadequacies as the opinion provided in the June 2011 examination report.  

By contrast, the Veteran has submitted an August 2009 report from his treating physician.  In sum, the clinician recounted the Veteran's reported history of discrimination in service, as well as his experiencing anxiety and depression during his active duty period.  She concluded, "it is more probable that not there is a causal relationship," between the Veteran's symptoms in service and his current psychiatric disorders.  

The Board has not found the opinions of the various VA examiners to be more probative than the opinion of the Veteran's private physician.  Additionally, the Board notes the Veteran's treatment for an anxiety reaction less than a month following his discharge from active duty.  Further, the Veteran, as a lay person, is competent to report the onset and continuity of symptomatology.  In sum, the Board finds the evidence in favor of the Veteran's claim is at least in equipoise with that against the claim.  Therefore, the Veteran is entitled to service connection for his psychiatric disability, currently diagnosed as a mood disorder, with depression and anxiety.


							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for psychiatric disability, currently diagnosed as a mood disorder, with depression and anxiety, is granted.



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


